DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:
In claim 1, in the last line, the term --at least one-- should be inserted before the word “direction”.
In claim 7, the term --plurality of-- should be inserted before the limitation “tracker elements”.
In claim 7, the term --some of the plurality of-- should be inserted before the limitation “electrical connections”.
In claim 9, --plurality of-- should be inserted before both instances of the term “tracker elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear as to whether the “a plurality of tracker elements” and “a plurality of electrical connections” are referring to additional tracker elements/electrical connections of the same type as set forth in claim 1, or referring to a different type of tracker elements/electrical connections.  For examination purposes, Examiner assumes the former.
In claim 12, it is unclear whether the “a plurality of tracker elements” and “a plurality of electrical connections” are referring to additional tracker elements/electrical connections of the same type as set forth in claim 1, or referring to a different type of tracker elements/electrical connections.  For examination purposes, Examiner assumes the former.
Claims 7-9 are rejected based on their respective dependencies on claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 10-13, 15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moctezuma de la Barrera, et al., US 20040147839, hereafter referred to as “Barrera” (submitted in IDS filed 05/28/2020).

Regarding claim 1, Barrera teaches a tracker for surgical navigation (flexible tracking device 140 of fig. 5 and paragraph 29), the tracker comprising: 
a patch (flexible sheet 142 of the flexible tracking device 140 and adhesive 158) being deformable in at least one direction (paragraph 25 states that the flexible tracking device 140 conforms to a patient’s face, meaning it is deformable in at least one direction); 
a tracker element (LED 152) selected from a light source or a coil, the tracker element being supported by the patch (see fig. 5); and 
an electrical connection (flexible conductive circuits 154,156) electrically coupled to the tracker element and supported by the patch (paragraph 26 and fig. 5), the electrical connection having a meandering shape along the direction in which the patch is deformable (In fig. 4 (reproduced and annotated below), the LEDs 144 are shown in as an array in wave or undulating pattern. Since the flexible conductive circuit 154,156 of the flexible tracking device 140, are sequentially connected to the LEDs 152 in the array 144 (paragraph 26), such that attaching the flexible tracking device 140 to a human skin (paragraph 29) as shown in fig. 4, it means that the flexible conductive circuit 154, 156 have a wave or undulating pattern, that is the meandering shape of the claimed invention, in order to form the sequential connections between the LEDs).


    PNG
    media_image1.png
    518
    590
    media_image1.png
    Greyscale


Regarding claim 3, Barrera further teaches wherein the meandering shape comprises a periodic pattern (Fig. 4 shows the flexible tracking device 140 in a meandering periodic wave. The flexible conductive circuit 154,156 of the flexible tracking device 140 hence form a periodic meandering wave pattern to sequentially connect to the LEDs).

Regarding claim 4, Barrera further teaches wherein the meandering shape comprises at least one of a wave pattern, a rectangular wave pattern and a zigzag pattern (Pattern in fig. 4 of the flexible tracking device 140 is wave pattern which then follows that the flexible conductive circuit 154,156 has a wave pattern).

Regarding claim 6, Barrera further teaches a plurality of tracker elements (see fig. 4 and paragraph 25 for the LEDs) and a plurality of electrical connections (see paragraph 26 and fig. 4 for the flexible conductive circuit 154, 156).

Regarding claim 10, Barrera further teaches wherein the patch has a meandering shape (see fig. 4 for the meandering shape of the flexible tracking device 140).

Regarding claim 11, Barrera teaches wherein the patch comprises multiple fingers (see fig. 4 for one “finger” covering the circumference of one an eye of the patient’s and another “finger” encircling another eye different from the first eye)

Regarding claim 12, Barrera further teaches wherein the tracker comprises a plurality of tracker elements (LEDs 144) and a plurality of electrical connections (flexible conductive circuits 154,156), and wherein at least two of the fingers each support at least one tracker element and at least one electrical connection thereof (see fig. 4 above for the branches of the tracking device 140 around each eye of the patient).

Regarding claim 13, Barrera teaches wherein at least a part of the patch has the shape of a frame enclosing a central opening (see fig. 4 for the circular shape of one of the fingers with a central opening).

Regarding claim 15, Barrera further teaches a plurality of layers, wherein the electrical connection is arranged in at least one of the plurality of layers (see fig. 5 for the layers 140 and 158).

Regarding claim 17, Barrera further teaches an adhesive configured to attach the patch to a surface of a surgical object (paragraph 29).

Regarding claim 18, Barrera teaches a tracker for surgical navigation, the tracker (flexible tracking device 140 of fig. 5 and paragraph 29) comprising: 
a patch (flexible sheet 142 and adhesive 158) being deformable in at least one direction; 
a tracker element arranged on the patch (LED 152); and 
an electrical connection (conductive circuits 154, 156) electrically coupled to the tracker element and supported by the patch (paragraph 27 and fig. 5), 
the electrical connection defining a non-linear pattern with a first pattern spacing along the direction in which the patch is deformable when the patch is not deformed (fig. 5 shows a stretched out, non-deformed state of the flexible conductive circuits 154,156 when the flexible tracking device 140 has not been attached to a patient’s face. While not shown in fig. 5, the flexible conductive circuits 154,156 which are “electrically connected to each LED 152 in the array of LED's 144” according to paragraph 26, also assume the pattern of the array of LEDs 144 as shown in fig. 4), 
wherein the electrical connection is configured to assume a second pattern spacing in the at least one direction that is different than the first pattern spacing upon a deformation of the patch in the at least one direction (in fig. 4, the flexible tracking device 140 is shown to conform (in a deformable manner) “to the features of patient 86 including the bony structures of the nose, forehead and cheekbones to provide a suitably firm surface such that the array of LED's 144 can be used for surface matching to register with previously scanned data”, see paragraph 25. Since the flexible conductive circuit 154,156 of the flexible tracking device 140, are sequentially connected to the LEDs 152 in the array 144, such that attaching the flexible tracking device 140 to a human skin (paragraph 29) as shown in fig. 4, causes the flexible conductive circuit to assume a different spacing. Furthermore, the assumption of the second pattern spacing as a result of deformation (i.e. “upon a deformation of the patch in the at least one direction”) is directed to an intended use of the patch/electrical connection, hence since the flexible tracking device 140 is taught to be conformable to “bony structures of the nose, forehead and cheekbones” (i.e. can flex/bend/deform in multiple directions) and the flexible conductive circuit 154, 156 is capable, via its flexibility, of deforming in different directions such as to assume a different pattern from the pattern when the flexible tracking device 140 is not attached to the patient, the flexible conductive circuit/electrical connection is capable of assuming the second pattern spacing as a result. See MPEP 2114(II)).

Regarding claim 20, Barrera teaches method of operating a tracker for surgical navigation (see paragraph 22 for the acquisition of position and orientation data), 
wherein the tracker (flexible tracking device 140 of fig. 5 and paragraph 29) comprises a patch being deformable in at least one direction (flexible sheet 142 of the flexible tracking device 140 and adhesive 158), at least two tracker elements supported by the patch (LEDs 144 of fig. 4), and 
an electrical connection (flexible conductive circuits 154,156) electrically coupled to each tracker element and supported by the patch, at least one of the electrical connections having a meandering shape along the direction in which the patch is deformable (In fig. 4 (reproduced and annotated below), the LEDs 144 are shown in as an array in wave or undulating pattern. Since the flexible conductive circuit 154,156 of the flexible tracking device 140, are sequentially connected to the LEDs 152 in the array 144 (paragraph 26), such that attaching the flexible tracking device 140 to a human skin (paragraph 29) as shown in fig. 4, it means that the flexible conductive circuit 154, 156 have a wave or undulating pattern, that is the meandering shape of the claimed invention, in order to form the sequential connections between the LEDs), the method comprising: 
controlling operation of the at least two tracker elements independently (paragraph 23 states that each LED is connected to the battery pack and is being independently illuminated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera.

Regarding claim 9, Barrera teaches all the limitations of claim 6.
Barrera teaches a controller (power source of paragraph 25) electrically connected with at least two of the tracker elements (paragraph 25) BUT fails to teach that the power source/controller is configured to control operation of the at least two of the tracker elements independently in the embodiment in fig. 4.
However, in a separate embodiment in fig. 3, Barrera teaches independently operating the LEDs by stating that “a power source such as a battery pack 128 which is attached to flexible sheet 122 by cable 126. The battery pack 128 also includes an IR transceiver 130 similar to that discussed above. For simplicity, the wiring from the battery pack 128 to each of the LED's in the 6×8 array of LED's 124 is not shown, however each LED in the 6×8 array of LED's 124 is connected to the battery pack 128 and is capable of being independently illuminated so that surgical navigation system 50 can determine the position of each individual LED in the 6×8 array of LED's 124” in paragraph 23.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s embodiment in fig. 4, with the controller/power supply in the embodiment in fig. 3, allowing independent control of the LEDs and improving patient tracking (paragraph 25) as the LEDs provide for exactly matching the locations (paragraph 4). 

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Bailey, et al., US 20150234426, hereafter referred to as “Bailey”.

Regarding claim 2, Barrera teaches all the limitations of claim 1. 
Barrera does not teach wherein the patch is elastically deformable.
However, Bailey an elastic electrical cable 200 of fig. 2, comprising a flexible printed circuit board including at least one electrically conductive trace carried on a flexible substrate (paragraph 19), wherein the patch is elastically deformable (paragraph 68 describes that the cable is semi-rigid, that is “an inherent resiliency, i.e., a tendency to return to its original shape or configuration when the stresses or strains are removed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible elastic sheet 142 as a patch that is elastically deformable, the way Bailey teaches, this way, the flexible elastic sheet is adaptable to different shapes of the user and to movement and activity (paragraph 6) so that the operation and performance of the flexible tracking device 140 is improved (paragraph 7) since the device will be adaptable to the changes in shapes due to movements and activities of the user. 

Regarding claim 14, Barrera teaches all the limitations of claim 1.
Barrera does not teach wherein the electrical connection is printed on the patch.
However, Bailey further teaches wherein the electrical connection is printed on the patch (see fig. 2 and paragraph 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible tracking device 140 such that the electrical connection is printed on the patch, the way Bailey teaches, which would allow the flexible tracking device and its components to adapt to different shapes of a user and to movement and activity (paragraph 6) so that the operation and performance of the flexible tracking device 140 is improved (paragraph 7) since the device will be adaptable to the changes in shapes due to movements and activities of the user. 

Regarding claim 19, Barrera teaches all the limitations of claim 18.
Barrera fails to teach wherein the deformation is a stretching, and wherein the second pattern spacing is larger than the first pattern spacing.
However, Bailey teaches wherein the deformation is a stretching, and wherein the second pattern spacing is larger than the first pattern spacing (see figs. 4A which demonstrates a non-stretched state and fig. 4B which demonstrates a stretched state with larger spacing. Also see paragraphs 87-88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible tracking device 140 such that the deformation is a stretching, and wherein the second pattern spacing is larger than the first pattern spacing, the way Bailey teaches, which would allow the flexible tracking device and its components to adapt to different shapes of a user and to movement and activity (paragraph 6) so that the operation and performance of the flexible tracking device 140 is improved (paragraph 7) since the device will be adaptable to the changes in shapes due to movements and activities of the user. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Greenburg, et al, US 20160174873, hereafter referred to as “Greenburg”.

Regarding claim 5, Barrera teaches all the limitations of claim 1. 
Barrera does not teach wherein the electrical connection has a width between 5 µm to 50 µm.
However, Greenburg teaches a flex circuit sensor 500 of an electromagnetic navigation (EMN) system 100, the flex circuit comprising conductive material of thickness of 9 microns (paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible tracking device 140 with Greenburg’s conductive materials with a thickness of 9 microns, improving the accuracy of the position tracking (paragraph 8). 

Regarding claim 7, Barrera teaches all the limitations of claim 6.
Barrera does not teach wherein at least some of the tracker elements and electrical connections are alternatingly electrically coupled in series.
However, Greenburg teaches wherein at least some of the tracker elements and electrical connections are alternatingly electrically coupled in series (paragraph 62 states that “he four coils 510, 520, 530, and 540 are all connected to the first and second contacts 550 and 560, forming one sensor with the four coils connected electrically in series”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible tracking device 140 such that at least some of the tracker elements and electrical connections are alternatingly electrically coupled in series, as taught by Greenburg, hence, improving the accuracy of the position tracking (paragraph 8), Since the four coils are all connected to each other, and the number of loops in one sensor is the sum of the loops of the four coils 510, 520, 530, and 540, the result is an increase in sensitivity of the electromagnetic field (paragraph 62). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Corbett et al., US 20130085394 A1.

Regarding claim 8, Barrera teaches all the limitations of claim 6.
Barrera fails to teach a junction of a plurality of electrical connections.
However, Corbett teaches an integrated sensor and attached connective structure of an ultrasound transducer (see figs. 1-5) including flex circuit (paragraphs 31-32) that form branches of conductive traces (fig. 10) that terminate in a junction (paragraph 37). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera’s flexible tracking device 140 to include junctions of electrical connections, as taught by Corbett, which would allow for flexibly connecting the various parts of the tracking device (paragraph 9). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barrera in view of Jacobsen, et al., US 20140012130, hereafter referred to as “Jacobsen”.

Regarding claim 16, Barrera teaches all the limitations of claim 15.
Barrera does not teach wherein the tracker comprises a via configured to electrically connect at least two of the plurality of layers.
However, Jacobsen teaches a flexible circuit sheet (430 of fig. 24A) for use as electromagnetic tracking (paragraph 104) comprising a via (439) configured to electrically connect at least two of the plurality of layers (paragraph 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Barrera with Jacobsen’s a via (439) configured to electrically connect at least two of the plurality of layers, to minimize conductor loop size (paragraph 107). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793